EXHIBIT 10.22

SIXTH AMENDMENT AGREEMENT AND ALLONGE

THIS SIXTH AMENDMENT AGREEMENT AND ALLONGE is made effective as of the 27th day
of June, 2007, by and among Bank of America, N.A., a national banking
association, with an office located at 111 Westminster Street, Providence, Rhode
Island (the "Lender"), and Summer Infant (USA), Inc., a Rhode Island
corporation, formerly known as SII Acquisition, Inc., as successor by merger
with Summer Infant, Inc. ("SII"), Summer Infant Europe Limited, a private
company limited by shares organized under the laws of England and Wales with
registered number 04322137 ("SIE"), and Summer Infant Asia Limited, a Hong Kong
corporation ("SIA"), all with a principal place of business located at 1275 Park
East Drive, Woonsocket, Rhode Island (SII, SIE, and SIA herein individually
referred to as a "Borrower" and collectively referred to as the "Borrowers").

PURPOSE

A. The Lender and the Borrowers entered into that certain Revolving Credit
Agreement dated July 19, 2005 (the "Loan Agreement") with respect to a revolving
line of credit (the "Revolving Loan") from the Lender to the Borrowers providing
borrowing availability up to $7,500,000, which Loan Agreement was heretofore
amended pursuant to that certain Amendment Agreement and Allonge between the
Lender and the Borrowers dated as of December 29, 2005 (the "First Amendment"),
which First Amendment increased the borrowing availability under the Revolving
Loan to $11,000,000, that certain Second Amendment Agreement and Allonge between
the



--------------------------------------------------------------------------------

Lender and the Borrowers dated as of April, 2006 (the "Second Amendment"), which
Second Amendment extended the maturity of the Revolving Loan, that certain Third
Amendment Agreement and Allonge between the Lender and the Borrowers dated as of
July 31, 2006 (the "Third Amendment"), which Third Amendment increased the
borrowing availability under the Revolving Loan to $13,000,000 and further
extended the maturity of the Revolving Loan, and that certain Fourth Amendment
Agreement and Allonge between the Lender and the Borrowers dated as of
December 21, 2006 (the "Fourth Amendment"), which Fourth Amendment increased the
borrowing availability under the Revolving Loan to $17,000,000 and further
extended the maturity of the Revolving Loan. All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

B. By Assumption and Modification Agreement – Revolving Debt dated March 6, 2007
among Summer Infant, Inc., SII, and the Lender (the “Fifth Amendment”), SII, as
successor by merger with Summer Infant, Inc., assumed the obligations of Summer
Infant, Inc. under the Loan Agreement, the Note, and the Security Documents, and
the Lender consented to the merger between Summer Infant, Inc. and SII.

C. The Revolving Loan Advances made under the Revolving Loan and the Borrowers’
obligations thereunder are evidenced by that certain Secured Promissory Note of
the Borrowers payable to the order of the Lender in the principal amount of
$7,500,000 dated July 19, 2005, which principal amount was (i) increased to
$11,000,000 pursuant to the terms of the First Amendment, (ii) further increased
to $13,000,000 pursuant to the terms of the Third Amendment, and (iii) further
increased to $17,000,000

 

2



--------------------------------------------------------------------------------

pursuant to the terms of the Fourth Amendment (said Secured Promissory Note, as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment herein collectively the “Note”).

D. Borrowers and Lender desire to further increase the borrowing availability
under the Revolving Loan and to further extend the maturity of the Revolving
Loan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. The definition of "Borrowing Limit" in Section 1.01 of the Loan Agreement, as
heretofore amended, is hereby further amended in its entirety to read as
follows:

""Borrowing Limit" means an amount which shall not exceed the lesser of
(a) Eighteen Million Five Hundred Thousand Dollars ($18,500,000) or (b) the
aggregate Dollar Equivalent of (i) eighty-five percent (85%) of Total Eligible
Toys R Us Receivables outstanding from time to time, plus (ii) eighty-five
percent (85%) of Total Eligible Target Receivables outstanding from time to
time, plus (iii) eighty percent (80%) of Eligible Domestic Receivables
outstanding from time to time, plus (iv) sixty percent (60%) of the value of
Eligible Domestic Inventory, plus (v) fifty percent (50%) of the value of
Eligible Foreign Inventory, plus (vi) fifty-five percent (55%) of the value of
Intransit Inventory, plus (vii) sixty percent (60%) of Eligible Foreign
Receivables outstanding from time to time; provided, however, the amount
available for advances against Eligible Domestic Inventory, Intransit Inventory,
and Eligible Foreign Inventory shall not exceed Eight Million Dollars
($8,000,000)."

2. The definition of “Termination Date” in Section 1.01 of the Loan Agreement,
as heretofore amended, is hereby further amended in its entirety to read as
follows:

“"Termination Date" shall mean September 30, 2007, or such later date specified
by the Lender if this Agreement shall be extended by the Lender in writing.”

 

3



--------------------------------------------------------------------------------

3. The reference to the dollar symbol and amount “$17,000,000” in the upper
right hand corner on page 1 of the Note is hereby deleted and the symbol and
number “$18,500,000” is substituted therefor and inserted in place thereof. The
reference to the principal amount of “Seventeen Million Dollars ($17,000,000)”
in the eighth and ninth lines of the first paragraph on page 1 of the Note is
hereby deleted and “Eighteen Million Five Hundred Thousand Dollars
($18,500,000)” is substituted therefor and inserted in place thereof.

4. The definition of "Maturity Date" on page 5 of the Note, as heretofore
amended, is hereby further amended in its entirety to read as follows:

“"Maturity Date" means September 30, 2007.”

5. An original of this Agreement shall be attached to and made a part of the
Note.

6. SII acknowledges and agrees that the increase in the borrowing availability
under the Revolving Loan evidenced by this Agreement constitutes “Obligations,”
as such term is defined in the Security Agreement, and thus shall be secured
thereby. Section 1.23 of the Security Agreement is hereby amended in its
entirety to read as follows:

"1.23. "Promissory Note" shall mean that certain Secured Promissory Note of the
Debtor, Summer Infant Europe Limited, and Summer Infant Asia Limited payable to
the order of the Secured Party, dated July 19, 2005 and in the face amount of
Seven Million Five Hundred Thousand Dollars ($7,500,000), as increased in amount
to Eleven Million Dollars ($11,000,000) pursuant to that certain Amendment
Agreement and Allonge among the Debtor, Summer Infant Europe Limited, Summer
Infant Asia Limited and the Secured Party dated December 29, 2005, as further
increased in amount to Thirteen Million Dollars ($13,000,000) pursuant to that
certain Third Amendment Agreement and Allonge among the Debtor, Summer Infant
Europe Limited, Summer Infant Asia Limited

 

4



--------------------------------------------------------------------------------

and the Secured Party dated July 31, 2006, as further increased in amount to
Seventeen Million Dollars ($17,000,000) pursuant to that certain Fourth
Amendment Agreement and Allonge among the Debtor, Summer Infant Europe Limited,
Summer Infant Asia Limited and the Secured Party dated December 21, 2006, and as
further increased in amount to Eighteen Million Five Hundred Thousand Dollars
($18,500,000) pursuant to that certain Sixth Amendment Agreement and Allonge
among the Debtor, Summer Infant Europe Limited, Summer Infant Asia Limited and
the Secured Party dated June 27, 2007."

7. All security for the Revolving Loan and the Note now existing or hereafter
granted to Lender, including without limitation all security evidenced, granted
or governed by the Security Documents shall be security for the Revolving Loan
and the Note as amended by this Agreement.

8. All references to the Loan Agreement, wherever, whenever or however made or
contained, are hereby deemed to be references to the Loan Agreement, as modified
by this Agreement. All references to the Note, wherever, whenever or however
made or contained, are hereby deemed to be references to the Note, as modified
by the First Amendment and this Agreement.

9. By executing this Agreement on behalf of Borrower in the space designated
below, the individual so signing represents and warrants to Lender that he or
she has full power and authority to execute this Agreement and to bind Borrower,
and that all corporate actions necessary to authorize and approve execution of
this Agreement, and by such individual, have been taken prior to the execution
hereof.

10. This Agreement shall be binding upon and shall inure to the benefit of
Borrower and Lender, and their respective heirs, administrators, executors,
successors, and assigns. This Agreement has been made in the State of Rhode
Island and shall be governed, construed, applied, and enforced in accordance
with the laws of such state

 

5



--------------------------------------------------------------------------------

without resort to its conflict of laws rules. Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law; should any provision of this Agreement be declared
invalid for any reason in any jurisdiction, such declaration shall have no
effect upon the remaining portions of this Agreement. In addition, the entirety
of this Agreement shall continue in full force and effect in all jurisdictions
and said remaining portions of this Agreement shall continue in full force and
effect in the subject jurisdiction as if this Agreement had been executed with
the invalid portions thereof deleted.

11. Except as amended hereby, all other terms and provisions of the Loan
Agreement, the Note, and the Security Agreement are hereby ratified and
confirmed.

12. The Borrowers hereby warrant that all of the representations and warranties
contained in the Loan Agreement are true and correct as of the date hereof and
that no Event of Default (as defined in the Loan Agreement) has occurred and is
continuing.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment
Agreement and Allonge to be executed as of the date first above written.

 

    Bank of America, N.A.

/s/ Patricia A. Daigneault

    By:  

/s/ David J. Angell

      David J. Angell, Senior Vice President     Summer Infant (USA), Inc.

/s/ Joseph Driscoll

    By:  

/s/ Jason P. Macari

    Name:   Jason P. Macari     Title:   President     Summer Infant Europe
Limited

/s/ Joseph Driscoll

    By:  

/s/ Jason P. Macari

    Name:   Jason P. Macari     Title:   M.D.     Summer Infant Asia Limited

/s/ Joseph Driscoll

    By:  

/s/ Jason P. Macari

    Name:   Jason P. Macari     Title:   M.D.

 

7